DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
An amendment filed on 7 February 2022 and an RCE filed on 3 March 2022 are acknowledged. Claims 1, 2, and 7 are amended. Claims 1-31 are pending; claims 5, 6, and 10-31 are withdrawn; and claims 1-4 and 7-9 are examined herein on the merits.
In response to the amendment filed on 7 February 2022 the objections to the claims are withdrawn; the rejection under 35 U.S.C. 112(b) is changed; the rejection under 35 U.S.C. 112(d) is withdrawn; the rejections over the prior art are changed; and the double patenting rejections is partially withdrawn. An objection to the abstract is added. Claims 2, 3, 7 and 8 are directed to allowable subject matter.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.

it is not narrative in form. The invention should be described in words, not pictures.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites the limitation "with X = H, alkyl". It is unclear whether this limitation means "with X = H and alkyl" or "with X = H or alkyl". For purposes of applying prior art, the limitation is interpreted as "with X = H or alkyl".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 4, and 9 are rejected under 35 U.S.C. 103 as unpatentable over Ogawa (JP 8-184867 A; refer to SciFinder abstract and software translation; newly cited).
Regarding claims 1 and 4, Ogawa discloses a tolan (diphenylacetylene) derivative having the below formula I (refer to SciFinder abstract1).

    PNG
    media_image1.png
    370
    1001
    media_image1.png
    Greyscale

Ogawa discloses that "at least two of A1-A5 are electron withdrawing groups and at least two of D1-D5 are electron donating groups" (abstract, [0009]). The remainder of A1-A5 and D1-D5 are interpreted as implicitly hydrogen.
Ogawa teaches that the electron withdrawing groups are selected from choices including a halogen atom such as a fluorine atom (Ogawa's claim 3, [0011]; c.f. R2 and R3 of instant claim 1) and an ester group such as "phenoxycarbonyl group, tolyloxy Carbonyl group, biphenyloxycarbonyl group, naphthyloxycarbonyl group" (Ogawa's claim 3, [0011]), where phenoxycarbonyl, tolyloxycarbonyl, biphenyloxycarbonyl, and naphthyloxycarbonyl each qualify as an R group that is CO2X, with X = aryl (c.f. R1 of instant claim 1).
Ogawa further teaches that the particularly preferred electron donating groups ([0011], Ogawa's claim 2) are selected from choices including an alkyl group (c.f. R4 and R5 of instant claim 1) and a diaryl-substituted amino group [c.f. -N(R6)2 of instant claim 1], an example of 6)2 of instant claim 4]. Ogawa teaches that "At least one substitution position of the electron-donating group is preferably para to the triple bond" ([0012]), which corresponds to A3 of Ogawa's formula and the position of -N(R6)2 in the claimed compound.
Ogawa does not specifically disclose that the diaryl-substituted amino group is in the para-position (corresponding to -N(R6)2 of instant claim 1), that the ester group is in the para-position on the other ring, and being an embodiment where two of A1-A5 are a fluorine atom and an ester group such as phenoxycarbonyl group and two of D1-D5 are a diaryl-substituted amino and an alkyl.

    PNG
    media_image2.png
    650
    367
    media_image2.png
    Greyscale

However, Ogawa does disclose a working example of a tolan derivative where a diaryl-substituted amino group is in the para-position and an ester group is in the para-position on the other ring (compound No. N, Table 1, page 5; compound from enclosed Scifinder Abstract copied above). The compound of this working example corresponds to the structural formula of 4 is alkyl and R6 is phenyl, and differs from the claimed structural formula in R3 being nitro rather than F and in X being alkyl rather than aryl.
Given the working example of preparing a tolan derivative where a diaryl-substituted amino group is in the para-position and an ester group is in the para-position on the other ring, and given Ogawa's teaching that the choice of electron-withdrawing A2 can include F and the choice of electron-withdrawing A3 can include esters such as -CO2Ph ([0011]), it would have been obvious to one of ordinary skill in the art at the time of filing to modify the working example of Ogawa by replacing the ethyl ester with a phenyl ester and by replacing the nitro group with a F atom. This modification provides the following compound that satisfies claims 1 and 4:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding the limitation "A detection reagent for an analyte comprising a NOx group," it is noted that a preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). 
Regarding claim 9, because Ogawa discloses the claimed compound, the compound is presumed to have the recited properties. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.). Moreover, the Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8 of copending Application No. 16/487448 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claim recites at least one species of structural formula 1 that is narrower than structural formula 1 in the instant claim 1. Instant claim 1 recites that R1 can be CO2X or PhCO2X with X = vinyl, allyl, or aryl, while copending claim 1 recites that R1 can be CO2X or PhCO2X with X = vinylphenyl or 4-allylphenyl. The choice of X being 4-vinylphenyl or 4-allylphenyl in the copending claim is narrower than the choice of X being vinyl, allyl, or aryl in the pending claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 7 and 8 are allowed.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The closest prior art to claims 3 and 7 is Safaei-Ghomi ("Sonochemically synthesis of arylethynyl linked triarylamines catalyzed by CuI nanoparticles: A rapid and green procedure for Sonogashira coupling," Ultrasonics Sonochemistry, Pages 365-370; Available online 27 May 2014; IDS; previously relied upon). Safaei-Ghomi discloses compound 6e (Scheme 1, page 368), which is an aryl amine that differs from the structural formula 4 in disclosing a -CO2H substituent rather than a -CO2Me substituent. Safaei-Ghomi provides no suggestion or motivation to convert the carboxylic acid of compound 6e to the esters or amides of structural formula 4 or the R1 groups of claim 3.
Regarding claim 2, the closest prior art of Ogawa (newly relied upon above) does not teach that the electron withdrawing groups include the claimed amide groups of R1.
2Me substituent of formula 4 of claim 7:

    PNG
    media_image4.png
    224
    327
    media_image4.png
    Greyscale

Shanmugaraju ("π-Electron rich small molecule sensors for the recognition of nitroaromatics," Chem. Commun., October 2015; newly cited) reviews triphenylamine based sensors for nitroaromatic explosives. (section 8, pages 16025-16027).
The prior art of Akazome (JP 2014-172835 A; newly cited) discloses the following nitrile-substituted phenylethynyl triphenylamine ([0116], page 21):

    PNG
    media_image5.png
    144
    502
    media_image5.png
    Greyscale

Matsumoto provides no motivation to substitute the nitrile substitution of this compound with hydrogen. It is noted that the instant specification teaches away from substitution with heavily electron-withdrawing groups, such as a nitrile group ([0018] of published application):
In the case of heavily electron-withdrawing groups, for example in the case of a nitrile group (CN), the electron density at the triphenylamine nitrogen decreases. This means that the energy of the acceptor (such as the explosive that is to be detected) is not sufficient for abstraction of an electron of the triphenylamine nitrogen, and therefore a much lower sensitivity of the indicator to the explosives or only a weak quenching of the fluorescence signal, which otherwise would be measurable with suitable excitation, will be observed.
Response to Argument
Applicant's arguments filed on 7 February 2022 have been considered and are moot in view of the new grounds of rejections. 
Regarding the withdrawn double patenting rejection of claim 3, it is noted that the instant application has an earlier effective U.S. filing date than copending Application No. 16/487448. MPEP 1490,VI.D states the following:
If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)  with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent.

Accordingly, because the provisional nonstatutory double patenting rejection of claim 3 was the only remaining rejection of claim 3, it has been withdrawn.
For purposes of expediting prosecution, Applicant is requested to put withdrawn method claims 10-27 in better condition for rejoinder. Applicant is requested to consider whether, if claim 1 were put in condition for allowance by a narrowing amendment to overcome the rejection based upon Ogawa, applicant wishes for method claims 10 and 20 to (solely) depend from claim 1, as opposed to from claim 7, given that the working examples are drawn to formulas 4, 5, and 6. Furthermore, Applicant is requested to remove the hyphens from claims 10-12, 16, 20, and 27 that are used as bullet points. Regarding claim 15, the use of "preferably" is indefinite. 
The withdrawn dependent claims 5 and 6 are drawn to species that have been canceled from independent claim 1.
The withdrawn "Use" claim 31 does not conform to U.S. practice. See MPEP 2173.05(q).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                          

/JENNIFER WECKER/Primary Examiner, Art Unit 1797                                                                                                                                                                                                                                                                                                      


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The formula illustrated in the JP 8-184867 A has a clear mistake: each of the acetylene carbon atoms are bonded to a hydrogen atom and therefore have five bonds. When considering the disclosure of JP 8-184867 A as a whole, including the working examples, it is clear that the presence of these hydrogen atoms is an unintended typographical mistake and the formula found in the SciFinder abstract is the intended disclosure of JP 8-184867 A.